Citation Nr: 0329616	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a gunshot wound to the right ankle, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a clothing allowance for 2001.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Dr. R.C.G.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

Service connection for residuals of a gunshot wound to the 
right ankle was granted in a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO) in April 1971.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal of a February 1997 rating decision of 
the RO which denied the veteran's claim of entitlement to 
service connection for PTSD and also denied entitlement to a 
rating in excess of 30 percent for residuals of a gunshot 
wound to the right ankle.  
The veteran has also perfected an appeal of a November 2001 
decision of the RO which denied entitlement to a clothing 
allowance for 2001.

This case was previously before the Board and was remanded to 
the RO in December 1998 and in February 2001.  

The issue of entitlement to service connection for PTSD will 
be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected gunshot wound residuals 
of the right ankle do not result in loss of use of the right 
foot.

2.  The veteran has tender scars on the right ankle as a 
result of the service-connected gunshot wound; the scars are 
without evidence of poor nourishment, ulceration, or 
significant functional limitation.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's gunshot wound residuals 
of the right ankle, so as to render impractical the 
application of the regular schedular standards.

4.  The veteran does not have a service-connected condition 
which requires use of a prosthetic or orthopedic appliance 
that tends to wear or tear his clothing, or which requires 
use of prescribed medication for a skin condition which 
causes irreparable damage to outer garments.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound to the right ankle 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5003, 5284 (2002).

2.  A separate 10 percent rating is assigned for right ankle 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to and 
after August 30, 2002); Esteban v. Brown, 6 Vet. App. 259 
(1994).

3.  The criteria for increased disability rating for gunshot 
wound residuals of the right ankle on an extraschedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (2002).

4.  The criteria for an annual clothing allowance for 2001 
have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
disability rating for residuals of a gunshot wound to the 
right ankle; he has amended his claim to include the 
contention that a separate disability rating is warranted for 
scars on his right ankle.  He also contends that wood 
crutches issued by VA for his service-connected right ankle 
disability tend to wear and tear his clothing, warranting a 
clothing allowance.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA as to notice apply to this 
case and have been effectively satisfied under the 
circumstances presented in this appeal.  

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
May 1997 and January 2002 Statements of the Case (SOC) and 
the May 1998, March 2000, September 2002 and October 2002 
Supplemental Statements of the Case (SSOC).  Crucially, the 
veteran was notified by letter from the RO in September 2001 
of the VCAA and of the evidence which was necessary to 
substantiate his claim.  That letter was triggered, at least 
in part, by the Board's February 2001 remand, which in turn 
was caused by the then-recent enactment of the VCAA.  

In addition, the RO, by way of the September 2002 SSOC, 
informed the veteran as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The September 2002 SSOC also explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.
 
Based on the above record, in particular the September 2001 
VCAA letter, the Board concludes that the veteran has been 
amply informed of what is required of him and of VA in 
connection with his claims.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal (with the 
exception of the PTSD claim) has been identified and 
obtained.  The evidence of record includes service medical 
records, VA and private treatment records, private 
physicians' statements, and reports of VA examinations.  In 
this connection, the Board notes that English translations of 
pertinent Spanish records have been associated with the 
record; the Board finds that no further development is 
required as a result of their translation.  

The case was remanded by the Board in December 1998 so that 
additional evidence could be obtained from the Social 
Security Administration (SSA).  Records from the SSA were 
received in January, March and December 1999.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In written argument dated in August 2003, the veteran's 
representative contended that the veteran should be afforded 
another VA compensation examination regarding his increased 
rating claim due to the length of time since his last VA 
examination, in November 1996.  The veteran in essence 
contends that his service-connected disability has worsened 
since that time, although he has not been specific concerning 
the nature of such alleged worsening symptomatology.  The 
Board has therefore given thought to whether another VA 
examination should be obtained.  See Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993) [were an appellant claims that his 
condition has become worse and the available evidence is too 
old for an adequate evaluation of appellant's current 
condition, the VA's duty to assist includes providing a new 
examination].  

While a significant period of time has elapsed since the 
veteran's last VA examination in November 1996, neither the 
veteran nor his representative has alleged that he has sought 
medical treatment since that time.  The Board additionally 
notes that VA and private medical records received since the 
1996 examination, the most recent being dated in April 2003, 
reflect no complaint of or treatment for the service-
connected right ankle disability.  Thus, the veteran's 
contention that the disability has worsened appears to be 
unsupported by the medical evidence of record, and there is 
no evidence of record to support the contention of the 
veteran's representative that the available evidence is too 
old for an adequate evaluation.

Moreover, as will discussed in greater detail below, a higher 
rating for the veteran's service-connected right ankle 
disability would only be warranted if actual loss of use of 
the foot was demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2002).  The available evidence clearly shows that 
the veteran has the use of the right foot, and the veteran 
does not appear to contend otherwise.  Under these 
circumstances, another examination would merely document 
pathology which has already been identified and which has led 
to the assignment of a 30 percent rating.  Based on this 
record, the Board finds that further development in the form 
of another VA examination is not warranted.  See 38 U.S.C.A.. 
§ 5103A(2) [providing that VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim]; 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran)]; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  

The Board additionally observes that all appropriate due 
process considerations have been complied with.  See 
38 C.F.R. § 3.103 (2003).  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his claim.  The veteran's physician 
provided testimony regarding the veteran's claim for PTSD at 
a personal hearing at the RO in September 1997.  [The Board 
notes that the veteran himself did not provide any testimony 
at the September 1997 hearing.  This appears to be due to his 
own decision.]  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound to the right ankle.

Relevant law and regulations

Disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Specific rating criteria

The veteran's service-connected residuals of a gunshot wound 
to the right ankle are evaluated as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5284 (2003).  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.



Moderate limitation of motion of an ankle warrants a 10 
percent evaluation. 
A 20 percent evaluation requires marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002). 

Under Diagnostic Code 5284, a maximum 30 percent rating is 
assigned for severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  A Note to this diagnostic code 
explains that a 40 percent rating is assigned when the 
evidence establishes a foot injury with actual loss of the 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).

Factual background

Service medical records show that in March 1969 as a result 
of an accident on the rifle range the veteran incurred a 
self-inflicted gunshot wound to the right ankle.  X -ray 
showed comminuted fracture of the tarsal bones and metal 
fragments in the soft tissue.  The wound was debrided and a 
sterile dry dressing was applied.  There was no major artery 
or nerve involvement, and the veteran did well 
postoperatively.  

An April 1971 rating decision granted service connection for 
residuals of a gunshot wound to the right ankle and assigned 
a 10 percent disability rating.  The evaluation was increased 
to 30 percent by rating action in August 1995.  

The veteran filed a claim for an increased rating in November 
1995.  A private physician's statement in November 1995 
reported that the veteran complained of severe pain and 
limitation of motion in the right ankle.  Physical 
examination revealed swelling, pain and limitation of motion 
of the ankle.  It was noted that the veteran had been 
worsening progressively, with marked limitation in his 
activities.  

A VA joints examination in November 1996 revealed no swelling 
in the right ankle.  There was a big bony deformity in the 
right lateral ankle and the fifth metacarpal bone with loss 
of bone and severe depression.  There was a 7 cm long, 2 cm 
wide, linear shape scar with loss of color, which was tender 
to palpation and severely cosmetically disfiguring.  On the 
borders of that scar there was another vertical scar 3 cm 
long, 2 mm wide, linear shape with loss of color and tender 
to palpation.  The veteran had severe muscle atrophy of the 
right leg, the right ankle and the intrinsic muscles of the 
right foot.  He had severe weakness of right ankle 
dorsiflexion muscles, extensor hallucis longus and tibialis 
anterior with muscle strength of 3.5/5.  There was no 
instability of the right ankle.  On range of motion, he 
lacked 5 degrees of ankle dorsiflexion to arrive to neutral 
position of 0.  Plantar flexion was 13 degrees.  It was noted 
that he could not walk on the tip of the toes or on heels 
with the right ankle due to the severe limitation of motion 
of the ankle.  

VA treatment records dated from January 2000 to April 2003 
make no reference to the veteran's right ankle or foot.  The 
records do note that the veteran suffers from non service-
connected Parkinson's disease with worsening symptomatology, 
including increasing tremors and shuffling gait.  An entry in 
June 2002 noted that he was ambulatory in no apparent 
distress.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected gunshot wound residuals of the right ankle, 
which is currently evaluated as 30 percent disabling under 
Diagnostic Codes 5003-5284 [arthritis/foot injuries].  
He essentially contends that the right ankle disability is 
more severe than is contemplated by the currently assigned 
rating.  He has not advanced any specific contentions with 
respect to his symptomatology.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the currently assigned diagnostic codes, 5003 
and 5284, are the most appropriate.

Rating the veteran's service-connected ankle injury based on 
limitation of motion under Diagnostic Codes 5003 and 5271 
[arthritis/limited motion of the ankle] would not avail the 
veteran.  The maximum rating available under Diagnostic Code 
5271 is 20 percent, and the veteran is already in receipt of 
a 30 percent rating under Diagnostic Code 5284.

The Board has also considered other potentially applicable 
diagnostic codes.  Diagnostic Codes 5310 through 5312 pertain 
to injuries to the muscle groups of the foot and leg.  
However, there is no indication of significant muscle 
injuries; the medical evidence indicates that the chief 
current problem is skeletal in nature.  In any event, the 
highest schedular evaluation available under any of these 
diagnostic codes is 30 percent, so a change in the diagnostic 
code would not avail the veteran. 

Schedular criteria
 
As noted above, a 30 percent rating is the maximum rating 
ordinarily contemplated under Diagnostic Code 5284.  However, 
a note under Diagnostic Code 5284 states that, with actual 
loss of use of the foot, the disability is to be rated at 40 
percent.  
Cf. Diagnostic Code 5167 [foot, loss of use of] (2002).  As 
will be discussed in more detail immediately below, there is 
no evidence which indicates, nor does the veteran allege, 
that the service-connected right ankle disability 
approximates, loss of use of the right foot.

The evidence clearly establishes that the use of the 
veteran's foot is limited and that such limitation is severe.  
This is consistent with the 30 percent rating currently 
awarded under Diagnostic Code 5284.  None of the medical 
evidence establishes that the use of the veteran's right foot 
has been completely lost.  While the November 1996 VA 
examination indicated that the veteran could not walk on his 
tiptoes or heels because of limitation of motion of the right 
ankle, there was no indication that he could not use the 
right foot at all.  Moreover, and significantly in the 
Board's opinion, a June 2002 VA medical record specifically 
indicated that the veteran ambulated with no apparent 
distress.  

In short, a 40 percent rating for loss of use of the foot 
pursuant to the Note under Diagnostic Code 5284 is not 
warranted.  Therefore, a higher schedular rating is not 
available.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The medical 
evidence clearly shows that the veteran suffers pain in the 
right ankle which severely limits motion of the ankle.  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
30 percent evaluation for his right ankle disability, under 
Diagnostic Code 5284.  This disability evaluation is the 
maximum schedular rating allowable, absent loss of use of the 
foot.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

The Board additionally observes that the medical evidence 
does not establish that there exists symptomatology such as 
pain, weakness, fatigability and the like which would warrant 
the assignment of additional disability under 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.59.  As noted above the most recent 
medical report indicates that the veteran is ambulating with 
no apparent distress.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative]. 

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2003).  
One exception to this general rule is the anti-pyramiding 
provision contained in 38 C.F.R. § 4.14 (2002), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

After having carefully considered the matter, the Board finds 
that the medical evidence supports the award of a separate 
10 percent evaluation for the veteran's right ankle scars.  
The Board notes that the November 1996 examination report 
clearly shows that the right ankle scars are tender and 
painful.  Such symptomatology does not overlap the pain 
associated with the ankle itself.  Thus, a separate 10 
percent rating for scars is consistent with 38 C.F.R. § 4.25 
and the holding of the Court in Esteban v. Brown, 6 Vet. App. 
259 (1994).  Accordingly, the Board will assign the veteran a 
separate rating for a painful scar at the site of the injury 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating impairment of skin 
disabilities.  These became effective August 30, 2002.  67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  

Under the version of Code 7804 in effect prior to August 30, 
2002, a maximum 10 percent disability rating is warranted for 
superficial scars that are tender and painful upon objective 
demonstration.  Effective August 30, 2002, a maximum 10 
percent rating is warranted under Code 7804 where there is a 
superficial scar that is painful on examination.    

The veteran has not been advised of these new regulations, 
but the Board finds no due process violation to the veteran 
in applying these new regulations to his claim without prior 
notice because the criteria pertinent to the veteran's skin 
condition manifested by a tender surgical incision site under 
diagnostic code 7804 remain essentially unchanged.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993) [when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  

The Board additionally observes that the medical evidence 
does not demonstrate that the right ankle scars are poorly 
nourished, ulcerated, or cause significant functional 
limitation.  Accordingly, rating the scars under Diagnostic 
Codes other than Diagnostic Code 7804 is not warranted. 

In short, the Board is assigning a separate 10 percent rating 
for tender and painful scars of the right ankle under 
Diagnostic Code 7804.  To that extent, the appeal is allowed.

Extraschedular evaluation 

In the September and October 2002 SSOCs, the RO included the 
regulation for an extraschedular rating.  Since the matter of 
referral for an extraschedular evaluation has been considered 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2002) in connection with 
the issue on appeal.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996) [the question of an extraschedular rating is a 
component of the appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the right ankle disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed., there 
is no record of any recent medical treatment of the ankle, 
much less hospitalization.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  The record reflects that the veteran retired 
in 1992 after 22 years on the job because of a work-related 
assault rather than the right ankle disability; there is no 
evidence that the right ankle disability markedly interfered 
with the veteran's employment while he was working.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.   

In short, although the Board can readily believe, based on 
the record, that the veteran's ankle disability caused him 
problems, there is nothing in the evidence of record to 
indicate that the current disability caused impairment with 
employment over and above that contemplated in the current 30 
percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

For these reasons, the Board therefore has determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's service-
connected gunshot wound residuals to the right ankle.  The 
Board further concludes that a separate 10 percent rating is 
warranted for painful right ankle scarring.  



CONTINUED ON NEXT PAGE



2.  Entitlement to a clothing allowance for 2001.  

Pertinent law and regulations

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application, to an 
annual clothing allowance as specified in 38 U.S.C.A. § 1162.  
The annual clothing allowance is payable in a lump sum, and 
the following eligibility criteria must also be satisfied: 
(1) a VA examination or examination report from a private 
physician as specified in 38 C.F.R. § 3.326(c) discloses that 
the veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability; or (2) the Chief 
Medical Director or designee certifies that because of the 
use of a physician-prescribed medication for a skin condition 
which is due to the service-connected disability, irreparable 
damage is done to the veteran's outer garments.  38 U.S.C.A. 
§ 1162 (West 2002); 38 C.F.R. § 3.810(a) (2002).

Factual background

As discussed in detail above with respect to the first issue 
on appeal, it is uncontroverted that service connection has 
been in effect for residuals of a gunshot wound of the right 
ankle since November 1970.  

In August 2001, the veteran filed a claim for annual clothing 
allowance because of the use of Canadian crutches.  

In a November 2001 decision, the RO denied the veteran's 
claim for a clothing allowance because VA hospital prosthetic 
records showed that he had never been issued Canadian 
crutches.  The decision noted that a walking cane was issued 
in February 1995 and that canes were not considered devices 
which tend to wear out or tear clothing.  

As noted above, a VA medical record in June 2002 indicated 
that the veteran was ambulatory in no apparent distress.

Analysis

The veteran seeks an annual clothing allowance on the basis 
that crutches given to him by VA for his service-connected 
right ankle disability tend to "wear and tear" his 
clothing.  

As noted above, an annual clothing allowance is warranted 
where, due to a service-connected disability, the veteran 
wears or uses a prosthetic or orthopedic appliance (including 
a wheelchair) which the Secretary determines tends to wear 
out or tear the clothing of the veteran.  38 U.S.C.A. § 1162.  
In this case, despite the veteran's contentions, the record 
does not show that he was ever issued crutches by VA.  As 
noted by the RO, the records do show that the veteran was 
issued a cane in February 1995.  The RO advised the veteran 
that a cane is not considered an appliance which tended to 
"wear and tear" clothing.  The veteran has not submitted any 
evidence which would call this conclusion into question.  The 
Board takes judicial notice that a cane, which is held in the 
hand, is not likely to cause wear and tear to clothing.  

Moreover, there is no evidence, aside from the veteran's own 
statements, that he  uses even a cane.  As noted above, 
recent medical evidence described the veteran as ambulatory 
and in no distress; use of an assistive device was not 
mentioned.  He has evidently not sought evaluation or 
treatment for the service-connected right ankle disability 
for a number of years.  The Board places greater weight on 
the objective evidence of record than it does on the 
veteran's own statements, which may be colored to some degree 
by self-interest.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [personal interest may affect the credibility 
of proffered evidence]. 

In short, the Board finds that the evidence, aside from the 
veteran's own statements, in no way supports his contention 
that he uses orthopedic devices which cause wear and tear on 
his clothing.  There is also no evidence of a skin condition 
which caused damage to clothing, and the veteran himself does 
not so contend. 

Given the facts of this case, the preponderance of the 
evidence is against the claim for an annual clothing 
allowance and the award of a clothing allowance for 2001 is 
not indicated.  


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound to the right ankle is denied.  

A separate 10 percent rating for right ankle scarring is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  
To that extent, the appeal is allowed.

Entitlement to a clothing allowance for 2001 is denied.  


REMAND

The veteran contends that he has PTSD as a result of the 
gunshot wound in service.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) combat status or, if combat status is not found, 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 3.304(f) (prior to March 7, 
1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

It appears that an in-service stressor did, in fact, occur.  
Service connection is currently in effect for residuals of a 
gunshot wound to the right ankle.  Therefore, element (2) has 
been met.  The Board notes, however, that the claims file 
contains contradictory evidence regarding elements (1) and 
(3), current diagnosis and medical nexus.  

Regarding element (1), a current diagnosis, the medical 
evidence includes several diagnoses of PTSD.  See private 
psychiatric reports dated in September 1992, January 1993, 
October 1995 and July 1999.  However, VA psychiatric 
examinations conducted in October 1996 and January 1998 for 
the specific purpose of diagnosing the veteran's mental 
disorder indicated that the evidence did not warrant a 
diagnosis of PTSD.  

Regarding element (3), a causal nexus between PTSD and the 
in-service stressor, Dr. R.C.G., in an October 1995 
psychiatric evaluation report and during testimony in 
September 1997, concluded that the veteran's PTSD was a 
consequence of being shot in the leg in service.  However, 
the psychiatrists who conducted the September 1992 and 
January 1993 psychiatric evaluations concluded that the 
veteran's PTSD developed secondary to a post-service work 
incident in February 1992 where he was assaulted and 
threatened to death.  These evaluations made no reference to 
the in-service incident.  The Board additionally notes that 
the diagnoses of PTSD in the record all post-date the on-the-
job assault.  

The Board believes that efforts should be made to reconcile 
the contradictory evidence with regard to (1) whether the 
veteran currently has PTSD and (2) if so, whether the PTSD is 
the result of the in-service incident or the post-service 
assault in 1992.  In particular, a VA examination containing 
a diagnosis and nexus opinion should be obtained and 
associated with the veteran's claims file.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and ascertain if 
he has received any medical treatment for 
psychiatric problems which is not evidenced by the 
current record.  The veteran should be provided 
with the necessary authorizations for the release 
of any treatment records not currently on file. The 
RO should then obtain these records and associate 
them with the claims folder.


2.  VBA should then schedule the veteran 
for a psychiatric examination to 
determine the presence and etiology of 
PTSD.  The veteran's claims folder should 
be provided to the examining physician.  
The examiner should provide written 
answers to the following questions:

(a) Does the veteran meet DSM-IV  
criteria for a diagnosis of PTSD? and;

(b) If so, is the PTSD the result of the 
in-service stressor (being shot in the 
leg), the post-service assault in 
February 1992 or both?  

The examination report should include a 
complete rationale for all opinions 
expressed.  

2.  VBA must then review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  Thereafter, VBA should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and be afforded a reasonable  opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



